 AO 85A (Rev. 02/17) Notice, Consent, and Reference of a Dispositive Motion to a Magistrate Judge

                                                                                                                                      FILED
                                        UNITED STATES DISTRICT COURT                                                                  CLERK
                                                                           for the
                                                                                                                       11/12/2019 3:53 pm
                                                           Eastern District of New York
                                                                                                                        U.S. DISTRICT COURT
                     Tatiana Herdocia, et al.                                  )                                   EASTERN DISTRICT OF NEW YORK
                               Plaintiff                                       )                                        LONG ISLAND OFFICE
                                   v.                                          )      Civil Action No.      2:18-cv-05284-JMA-ARL
          Southern Glazer's Wine and Spirits et al                             )
                              Defendant                                        )

     NOTICE, CONSENT, AND REFERENCE OF A DISPOSITIVE MOTION TO A MAGISTRATE JUDGE

         Notice of a magistrate judge's availability. A United States magistrate judge of this court is available to conduct
all proceedings and enter a final order dispositive of each motion. A magistrate judge may exercise this authority only if
all parties voluntarily consent.

        You may consent to have motions referred to a magistrate judge, or you may withhold your consent without
adverse substantive consequences. The name of any party withholding consent will not be revealed to any judge who
may otherwise be involved with your case.

        Consent to a magistrate judge's consideration of a dispositive motion. The following parties consent to have a
United States magistrate judge conduct any and all proceedings and enter a final order as to each motion identified below
(identify each motion by document number and title).

                   Motions: Def. Southern Glazer's Wine and Spirits, LLC's Motion to Dismiss (21);
                                  Defendant Wine, Liquor & Distillery Workers Union Local 1-D, UFCWs

                                           Motion to Dismiss (20)


     Printed names ofparties and attorneys                                                                                              Dates
 Keith R. Thorell; Korshak, Kracoff, Kong &                                                                                           11/12/2019
 Sugano, LLP for Defendant SGWS
 J. Warren Mangan; O'Connor & Mangan,                            /s/ J. Warren Mangan                                                 11/08/2019
 e,c    for Defendant Local 1-D
 John Ray; Ray, Mitev & Associates, LLP for                      /s/ John Ray                                                         11/12/2019
 Plaintiffs Herdocia and Scott

                                                                   Reference Order

         IT IS ORDERED: The motions are referred to a United States magistrate judge to conduct all proceedings and
enter a final order on the motions identified above in accordance with 28 U.S.C. § 636(c).


Date:           11/12/2019                                                                                  /s/ (JMA)
                                                                                                         District Judge's signature

                                                                                                    Hon. Joan M. Azrack
                                                                                                          Printed name and title

Note:     Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
          magistrate judge. Do not return this form to a judge.
